                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

JORGE OTANO,

             Petitioner,

v.                                                  Case No: 2:17-cv-467-FtM-38CM
                                                    Case No. 2:13-cr-89-FtM-38CM

UNITED STATES OF AMERICA,

              Respondent.
                                          /

                                 OPINION AND ORDER1

       Before the Court is Petitioner Jorge Otano’s Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody constructively

filed on August 14, 2017.2      (Cr. Doc. 232; Cv. Doc. 1).3 The United States filed a

Response in Opposition (Cv. Doc. 7), to which Otano filed a Reply (Cv. Doc. 9). Upon


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
2 The Clerk received and docketed Otano’s § 2255 motion on August 18, 2017. Under
the “mailbox rule,” a prisoner’s motion is deemed filed on the date that he signed,
executed, and delivered his petition to prison authorities for mailing. Adams v. United
States, 173 F.3d 1339, 1341 (11th Cir. 1999). Because the motion does not contain a
date-stamp indicating the date Petitioner delivered the motion to prison officials, the Court
deems the date of filing to be August 14, 2017, the date Petitioner certifies he placed the
motion in the prison mailing system. See Cv. Doc. 1 at 14.
3The Court will refer to the civil case docket as “Cv. Doc.” and the underlying criminal
docket, 2:13-cr-00089-SPC-CM-1, as “Cr. Doc.”
review of the pleadings, the record, and controlling law, Otano’s § 2255 motion is due to

be denied.

                                  FACTUAL BACKGROUND

       On April 30, 2014, a federal grand jury returned a superseding ten-count

Indictment against Petitioner and his co-defendant/wife, Martha Otano. 4 (Cr. Doc. 99).

Count One charged Otano with conspiracy to distribute controlled substances in violation

of 21 U.S.C. § 846. (Id. at 1). Count Two charged Otano with conspiracy to evade

transaction reporting requirements in violation of 18 U.S.C. § 371. (Id. at 2-10). Counts

Three through Five charged Otano with structuring transactions to evade reporting

requirements in violation of 31 U.S.C. §§ 5324(a)(3), (d)(2). (Id. at 10-11). Count Six

charged Otano with conspiracy to launder monetary instruments in violation of 18 U.S.C.

§ 1956(h). (Id. at 11). Counts Seven through Ten charged Otano with engaging in

monetary transactions in criminally derived property in violation of 18 U.S.C. §§ 1957 and

2. (Id. at 12).

         Otano and his wife were initially represented by privately retained counsel, Lee

Hollander. (Cr. Doc. 34). On August 27, 2013, the Court granted Otano’s Motion for

Substitution of Counsel (Cr. Doc. 51) and agreed to the Stipulation for Substitution of

Counsel (Cr. Doc. 52) substituting Landon P. Miller as counsel of record for Otano in Mr.

Hollander’s stead. (Cr. Doc. 53). On May 25, 2014, Otano entered into and executed a

written plea agreement with the government to plead guilty to Counts One, Two, Four,

Five, Seven, and Ten of the superseding Indictment. (Cr. Doc. 106). On May 29, 2014,




4 A federal grand jury initially returned an eight-count Indictment against Petitioner and
his wife on June 26, 2013. (Cr. Doc. 3).



                                            2
at the Change of Plea Hearing, Otano refused to plead and the case was placed on the

July 2014 trial term. (Cr. Doc. 110). That same day, Attorney Miller moved to withdraw

as counsel. (Cr. Doc. 111 at 4). In his motion, Miller detailed his conversations with

Otano, explaining that Otano requested and the Government initially proposed to Otano

pleading to a charging Information, which Otano subsequently rejected. (Id. at ¶¶ 3-5).

Thereafter, after Otano was arraigned on the superseding indictment on May 14, 2014,

Attorney Miller, an interpreter, and counsel for the Government met with Otano to discuss

a plea deal. (Id. at ¶ 6). Attorney Miller subsequently negotiated a plea deal with the

Government and, along with the interpreter, met with Otano to review the proposed plea

deal and execute the same on May 23, 2014. (Id. at ¶ 7).       After initialing the first 20

pages of the proposed plea agreement, Otano decided to go no further. (Id.). Later that

day, Attorney Miller received a telephone call from Otano’s brother advising that “Otano

once again wanted to go forward with the plea.” (Id. at ¶ 8). On May 25, 2014, Attorney

Miller again met with Otano and discussed with Otano whether he wanted to plea and

Otano stated he did and he signed the plea agreement. (Id. at ¶ 9). On May 29, 2014,

prior to the change of plea hearing, Otano made statements to Attorney Miller “that were

inconsistent with any conversation” Miller had previously had with Otano. (Id. at ¶ 10).

Otano “also made statements to [Miller] that [Miller] had not presented any plea

agreements in conjunction with the indictment or the proposed information.” (Id.). On

June 4, 2014, after an in camera hearing, the Court granted Attorney Miller’s motion to

withdraw, and appointed Attorney Allen Kaufman (“Kaufman”) as counsel for Otano. (Cr.

Docs. 114, 115, 118). On February 11, 2015, Otano pled guilty in open court to Counts




                                           3
One through Ten of the superseding Indictment without the benefit of a written plea

agreement. (Cr. Docs. 164; 172).

       On October 2, 2015, the Court varied below the Guidelines range and sentenced

Otano to 144 months imprisonment for Count One, 60 months of imprisonment for Count

Two, and 120 months imprisonment for Counts Three through Ten, all to be served

concurrently.5   (Cr. Doc. 203).    The Court also sentenced Otano to three years of

supervised release and imposed a $15,000 fine and a $1,000 special assessment. (Id.).

Judgment was entered on October 6, 2015. (Id.).

       On October 14, 2015, counsel for Otano filed a Notice of Appeal. (Cr. Doc. 205).

On direct appeal, counsel for Otano argued his sentencing was unreasonable because it

(1) created a sentencing disparity and (2) was otherwise greater than necessary to serve

the purpose of sentencing under 18 U.S.C. § 3553(a). (Id.) The Eleventh Circuit affirmed

Otano’s sentencing on February 9, 2017. United States v. Otano, 679 F. App’x 776, 781

(11th Cir. 2017).

       On August 18, 2017, Otano filed the instant § 2255 motion. (Cr. Doc. 232; Cv.

Doc. 1). Respondent concedes that Otano’s § 2255 motion is timely, and the Court

agrees.6 (Cv. Doc. 7 at 12).



5 Under the United States Sentencing Guidelines, Otano’s Criminal History Category was
calculated at a Category I, with a total offense level of 42, yielding an advisory sentencing
range of between 292-365 months in prison. (Cr. Docs. 185 at 25-26, 38; 221 at 174).
6 Under the 28 U.S.C. § 2255(f)(1), a habeas petitioner may not be filed more than one
year from “the date on which the judgment of conviction becomes final.” Petitioner’s
judgment of conviction became final on May 10, 2017, when the time for seeking certiorari
review had expired. See Kaufmann v. United States, 282 F.3d 1336, 1338-39 (11th Cir.
2002) (stating if a petitioner does not seek a writ of certiorari, conviction becomes final
upon expiration of the ninety-day period for seeking certiorari review). Thus, he had until
May 10, 2018, to file his § 2255 motion.



                                             4
       Liberally construed,7 Otano raises four separate grounds of constitutionally

ineffective assistance of counsel in his § 2255 motion. (Cv. Doc. 1). In Ground One,

Otano asserts counsel was ineffective in failing to file a petition for rehearing, rehearing

en banc, or petition for writ of certiorari subsequent to the denial of his appeal. (Cv. Doc.

1 at 4). In Ground Two, Otano claims counsel rendered ineffective assistance for failing

to provide an interpreter and effectively communicate with him.           (Cv. Doc. 1 at 5).

Additionally, in passing, Petitioner claims counsel’s primary concern was to receive his

attorney’s fees and money to pay his investigator and, thus, counsel held a financial

conflict of interest. (Cv. Doc. 1 at 23). In Ground Three, Otano alleges counsel erred in

failing to negotiate or advise Otano of any plea agreement offer by the Government. (Cv.

Doc. 1 at 8). In Ground Four, Otano argues counsel performed ineffectively in failing to

advise the Government of his willingness to cooperate. (Cr. Doc. 232 at 9; Cv. Doc. 1 at

9). Otano incorporates a memorandum in support of the grounds in his motion and

appends three exhibits in support thereof. (Cv. Doc. 1 at 15-30; Cv. Doc. 1-1; Cv. Doc.

1-2; Cv. Doc. 1-3).

                                       LEGAL STANDARDS

A. Evidentiary Hearing and Appointment of Counsel

       A district court shall hold an evidentiary hearing on a habeas corpus petition

“unless the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). “If the petitioner alleges facts, that




7The Court is required to resolve all claims for relief raised in a § 2255 motion, regardless
of whether habeas relief is granted or denied. See Clisby v. Jones, 960 F.2d 925, 936
(11th Cir. 1992) (en banc); see also Gay v. United States, 816 F.2d 614, 616 n. 1 (11th
Cir. 1987).



                                              5
if true, would entitle him to relief, then the district court should order an evidentiary hearing

and rule on the merits of his claim.” Griffith v. United States, 871 F.3d 1321, 1329 (11th

Cir. 2017) (quoting Aron v. United States, 291 F.3d 708, 714-15 (11th Cir. 2002)). A

petitioner need only allege, not prove, nonconclusory facts that would entitle him to relief.

See Griffith, 871 F.3d at 1329 (quoting Aron, 291 F.3d 708, 714-15 (11th Cir. 2002)).

       If, however, the allegations are “affirmatively contradicted by the record” and

“patently frivolous,” the Court is not required to hold an evidentiary hearing. Id. Nor is

the Court required to hold a hearing where the claims are “conclusory allegations

unsupported by specifics.” Allen v. Sec’y, Fla. Dep’t of Corr., 611 F.3d 740, 745 (11th

Cir. 2010). To merit an evidentiary hearing on an ineffective assistance of counsel claim,

a petitioner must allege specific facts that would show both (1) that counsel performed

deficiently and (2) this deficient performance prejudiced the petitioner. See Griffith, 871

F.3d at 1329. The Court finds that the record refutes Otano’s allegations and/or his claims

are without merit. Thus, an evidentiary hearing is not required.

       Because petitioner’s motion for an evidentiary hearing is denied, appointment of

counsel is not required under Rule 8(c), Rules Governing Section 2255 Proceedings for

the United States District Court and Petitioner is not otherwise entitled to appointment of

counsel in this case. See Barbour v. Haley, 471 F.3d 1222, 1227 (11th Cir. 2006) (stating

there is no Sixth Amendment right to counsel in post-conviction collateral proceedings);

see also Schultz v. Wainwright, 701 F.2d 900, 901 (11th Cir. 1983) (“Counsel must be

appointed for an indigent federal habeas petitioner only when the interest of justice or due

process so require.”).




                                               6
B. Ineffective Assistance of Trial Counsel

   The legal standard for ineffective assistance of counsel claims in a habeas proceeding

is well established. To prevail on a claim of ineffective assistance of counsel, a habeas

petitioner must demonstrate both that (1) counsel's performance was deficient because it

fell below an objective standard of reasonableness and (2) prejudice resulted because

there is a reasonable probability that, but for the deficient performance, the result of the

proceeding would have been different. See Hinton v. Alabama, 571 U.S. 263, 272-73

(2014) (citing Strickland v. Washington, 466 U.S. 668, 687, 694 (1984) and Padilla v. Ky.,

559 U.S. 356, 366 (2010)).       “Because a petitioner's failure to show either deficient

performance or prejudice is fatal to a Strickland claim, a court need not address both

Strickland prongs if the petitioner fails to satisfy either of them.” Kokal v. Sec'y, Dep't of

Corr., 623 F.3d 1331, 1344 (11th Cir. 2010) (citations omitted).

   The proper measure of attorney performance is “simply reasonableness under

prevailing professional norms” considering all the circumstances. Hinton, 571 U.S. at 273

(internal quotations and citations omitted). “A fair assessment of attorney performance

requires that every effort be made to eliminate the distorting effects of hindsight, to

reconstruct the circumstances of counsel's challenged conduct, and to evaluate the

conduct from counsel's perspective at the time.” Strickland, 466 U.S. at 689; see also

Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (stating courts must look to the facts at

the time of counsel’s conduct). This judicial scrutiny is highly deferential, and the Court

adheres to a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.       See Strickland, 466 U.S. at 689-90.          To be

objectively unreasonable, the performance must be such that no competent counsel




                                              7
would have taken the action. See Rose v. McNeil, 634 F.3d 1224, 1241 (11th Cir. 2011);

see also Hall v. Thomas, 611 F.3d 1259, 1290 (11th Cir. 2010). Thus, an attorney is not

ineffective for failing to raise or preserve a meritless issue. See United States v. Winfield,

960 F.2d 970, 974 (11th Cir. 1992); see also Ladd v. Jones, 864 F.2d 108, 109-10 (11th

Cir. 1989).

C. Procedural Default

       Although not the model of clarity, it appears that Respondent suggests that Otano’s

claims are procedurally barred because he failed to assert them on direct appeal. (Cv.

Doc. 7, pp. 13-18). The Court disagrees. Claims of ineffective assistance of counsel are

not subject to procedural default. See Massaro v. United States, 538 U.S. 500, 504

(2003) (holding that claims of ineffective assistance of counsel “may be brought in a

collateral proceeding under § 2255, whether or not the petitioner could have raised the

claim on direct appeal.”). The Court, therefore, will address the merits of each ineffective

assistance of counsel claim raised by Otano.

                                           DISCUSSION

A. Ground One

       In Ground One, Otano asserts Attorney Kaufman rendered constitutionally

deficient performance when he failed to file a petition for rehearing, rehearing en banc, or

a petition for writ of certiorari. (Cv. Doc. 1 at 16). Specifically, Otano asserts Kaufman

erred in failing to argue his sentencing was unreasonable on further review. (Cv. Doc. 1

at 16-20).    In support, Otano reasserts the grounds he raised on direct appeal in

challenging his sentence. (Cv. Doc. 1 at 18-20). Notably, Otano does not allege that he

ever requested Kaufman to seek further review. Respondent maintains that Petitioner




                                              8
cannot obtain review of Ground One because he merely re-hashes the same sentencing

claims he made on direct appeal. (Cv. Doc. 7 at 18-19).

       On appeal, Otano argued his sentence was substantively unreasonable because

it: (a) created an unwarranted sentencing disparity when compared to a similarly situated

defendant; and (b) was otherwise greater than necessary to serve the purposes of

sentencing under 18 U.S.C. § 3553(a). See United States v. Otano, 679 F. App’x 776,

777 (11th Cir. 2017). The Eleventh Circuit affirmed Otano’s sentence, finding: (a) Otano’s

144-month sentence was reasonable; and (b) no sentence disparity occurred because

his case was factually distinguishable from the alleged similarly situated individual. See

id. at 779-781. Petitioner now attempts to fault Kaufman for failing to assert these same

arguments in a petition for rehearing, rehearing en banc, or petition for writ of certiorari.

(Cv. Doc. 1 at 16-20). However, because the Eleventh Circuit already rejected Otano’s

sentencing claims, he cannot disguise these claims as a collateral attack and re-litigate

them here because these claims were already considered and rejected on direct appeal

by the Eleventh Circuit. It is well settled that a “district court is not required to reconsider

claims of error that were raised and disposed of on direct appeal.” United States v.

Nyhuis, 211 F.3d 1340, 1343 (11th Cir. 2000) (citing United States v. Rowan, 663 F.2d

1034, 1035 (11th Cir. 1981)). “[O]nce a matter has been decided adversely to a defendant

on direct appeal it cannot be re-litigated in a collateral attack under section 2255.” Id.

(citing United States v. Natelli, 553 F.2d 5, 7 (2d Cir. 1977)).

       In the alternative, Ground One fails because there is no constitutional right to the

assistance of counsel in seeking a writ of certiorari. See Ross v. Moffitt, 417 U.S. 600,

616-17 (1974) (stating there is no right to counsel to pursue discretionary review); see




                                               9
also United States v. Austin, 513 U.S. 5, 8 (1994) (stating a court-appointed lawyer may

only file a certiorari petition to the Supreme Court if there are meritorious grounds for

certiorari review). Rather, the granting of a petition for writ of certiorari by the Supreme

Court is a matter of judicial discretion. See Sup. Ct. R. 10. Here, Kaufman in his February

9, 2017, letter advised Otano that his appeal had been denied. He also notified Otano

that his right to counsel on appeal was limited in that counsel could only assert meritorious

claims and, in his professional judgment, he did not find “sufficient grounds for further

review.” (Cv. Doc. 1-1 at 1). The Court need not second-guess counsel’s judgment

because the bottom line is that Otano did not have a constitutional right to counsel in

seeking further appellate review. Absent such right, he cannot assert a constitutional

violation based upon his counsel’s allegedly deficient performance. See Wainwright v.

Torna, 455 U.S. 586, 587-88 (1982).

       Finally, the Eleventh Circuit has not determined whether it is ineffective assistance

of appellate counsel to fail to advise a defendant of their right to petition for certiorari

review by the Supreme Court. See Sessions v. United States, 416 F. App’x 867, 869

(11th Cir. 2011) (“declining to address the hypothetical question of whether it might

constitute ineffective assistance of counsel for an attorney to fail to advise a client of his

right to file a petition for a writ of certiorari in violation of the Criminal justice Act Plan

where the client asserts that he would have filed such a petition if he had been informed”).

Even so, here Kaufman complied with Addendum Four, section (f)(5) of the Eleventh

Circuit Plan Under the Criminal Justice Act (“section (f)(5)”).

       Section (f)(5) provides, in pertinent part:

              If the decision of this court is adverse to the client, counsel
              shall inform the client of the right to file a petition for rehearing




                                               10
              or petition for rehearing en banc in this court, or to petition the
              Supreme Court of the United States for writ of certiorari.
              Counsel shall file a petition for rehearing, a petition for
              rehearing en banc, or a petition for a writ of certiorari if
              requested to do so by the client in writing, but only if in
              counsel’s considered judgment sufficient grounds exist.
              (emphasis added).

Petitioner attaches as an exhibit the February 9, 2017, letter he received from counsel

post-appeal. (Cv. Doc. 1-1). The letter evidences that Attorney Kaufman clearly advised

Otano of his right to seek further review pro se and alternatively advised Otano that he

could ask the court to appoint an attorney. (Cv. Doc. 1-1). Consequently, the letter

establishes that counsel duly notified Otano of his rights and, therefore, satisfied the

requirements of section(f)(5).    Moreover, as noted supra, Otano neither alleges nor

provides any evidence that he requested counsel in writing to file a petition. Based upon

the foregoing, the Court denies Ground One as without merit.

B. Ground Two

       In Ground Two, Otano asserts counsel rendered ineffective assistance in failing to

provide an interpreter so that he could communicate effectively with counsel. (Cv. Doc.

1 at 5, Cv. Doc. 1 at 21-23). In support, Otano claims that after the United States

Magistrate Judge appointed Attorney Kaufman as counsel, the Magistrate Judge

“specifically . . . directed counsel to bring an interpreter to any meeting with Petitioner.”

(Id. at 21). Otano claims that counsel’s failure to “bring a qualified interpreter” to their

meetings impeded his ability “to fully and completely articulate his concerns to counsel”

or “address with complete clarity any dissonance” during “any negotiations.” (Ibid.). In

addition to violating his Sixth Amendment rights, Otano asserts that this failure also




                                              11
violated his Fifth Amendment right to due process of law. (Id. at 22). The Government,

in response, argues the record refutes Otano’s claims. (Cv. Doc. 7 at 21).

       Initially, when a criminal defendant has solemnly admitted in open court that he is

in fact guilty of the offense with which he is charged, he [generally] may not thereafter

raise independent claims relating to the deprivation of constitutional rights that occurred

prior to the entry of the guilty plea.” Tollett v. Henderson, 411 U.S. 258, 267 (1973). In

this vein, a “guilty plea [generally] waives all nonjurisdictional defects occurring prior to

the time of the plea[.]” Stano v. Dugger, 921 F.2d 1125, 1150 (11th Cir. 1991) (en banc)

(citation omitted). This waiver “includes any claim of ineffective assistance of counsel

unless the deficient performance relates to the voluntariness of the plea itself.” Bullard v.

Warden, Jenkins Corr. Ctr., 610 F. App’x 821, 824 (11th Cir. 2015) (citations omitted).

Here, Petitioner does not contend, and the record does not reflect, that his guilty plea was

unknowing or involuntary due to counsel’s failure to bring an interpreter to his meetings

with Petitioner.

       Nonetheless, under the Court Interpreters Act, 28 U.S.C. § 1827, a trial judge has

a “mandatory duty to inquire as to the need for an interpreter when a defendant has

difficulty with English.” Valladares v. United States, 871 F.2d 1564, 1565 (11th Cir.1989).

Whether a defendant is entitled to an interpreter depends on whether he “(1) speaks only

or primarily a language other than the English language; and (2) this fact inhibits [his]

comprehension of the proceedings or communication with counsel or the presiding

judicial officer.”   United States v. Edouard, 485 F.3d 1324, 1337 (11th Cir. 2007)

(emphasis added) (quotation marks omitted). “The appointment of an interpreter, both




                                             12
under the Court Interpreters Act and as a constitutional matter, is committed to the sound

discretion of the trial judge.” Id.

       At the outset, Otano produces no evidence and nothing in the record supports

Otano’s claim that the United States Magistrate Judge “specifically directed counsel to

bring an interpreter to any meetings.” In fact, a review of the record refutes such claim.

Otano, when represented by private counsel, filed two ex-parte motions for an interpreter.

(Cr. Docs. 42; 102). The Court denied both motions without prejudice for lack of sufficient

information but permitted Otano to re-file his request with the appropriate documentation.

(Cr. Docs. 44; 104).8 The record reflects that Otano did not supply the Court with the

requested information and Otano does not allege that he provided any such information

to the Court in connection with his previous motions.

       After Otano rejected the May 27, 2014, signed plea agreement in open court, the

Court held a hearing in camera on Attorney Miller’s motion to withdraw and evaluated

Otano for indigency status. (Cr. Doc. 115). The Court granted Miller’s motion to withdraw

and appointed Attorney Kaufman under the Criminal Justice Act (“CJA”) to represent

Otano. Nowhere in the record is there evidence that the Magistrate Judge instructed

newly appointed counsel to take an interpreter with him when meeting with Otano.

        The CJA permits appointed counsel, subject to later review, to obtain investigative

and expert services not to exceed $800 and other reasonable expenses[.]” 18 U.S.C. §

3006A(e)(2)(A)). To authorize services under 18 U.S.C. § 3006A(e), the defendant must

successfully demonstrate that (1) he is financially unable to obtain such services, and (2)




8 Notably, the Court denied the motions since Otano failed to provide the Court with a
financial affidavit and was represented by private counsel.



                                            13
such services are “necessary for adequate representation.” United States v. Hernandez,

743 F.3d 812, 815 (11th Cir. 2014). The record reveals that Attorney Kaufman filed an

ex parte motion for investigative services and an ex parte motion for expert witness (a

registered licensed pharmacist), which the Court granted. (Cr. Docs. 133, 134, 145, 146).

No ex parte motion was filed requesting the appointment of an expert (interpreter). See

generally docket.

       Further, despite his current complaints, Otano informed the Court under oath at

his change of plea hearing that he was able to effectively communicate with counsel:

             KAUFMAN: -- to clarify on the record. Even though Mr.
             Otano -- his native language is Spanish, in my opinion,
             because I’ve communicated with him quite often, he
             understands English as well.

             THE COURT: All right.

             KAUFMAN: Because many times I’ve sat with him without an
             interpreter and I asked him, “Do you need an interpreter? If
             you want, we’ll get one.” He says, “No, I understand. I
             understand.” In my professional opinion and just from
             speaking to people in general, he fully understands. There
             might be a couple of words that he doesn’t understand, but
             we get by with that. I make it more simple in the English
             language. But just so the Court knows -- because you’re
             seeing him with an interpreter, but he understands English.

             THE COURT: All right. Thank you very much, Mr. Kaufman.
             Mr. Otano, did you hear what your lawyer just told me?

             THE DEFENDANT: Yes, I did.

             THE COURT: Okay. So is it true what he said, that you also
             can communicate to some extent in English?

             THE DEFENDANT: Yes. With some difficulty, but I can
             communicate.

             THE COURT: And you have communicated previously with
             your attorney, right, in English?




                                           14
             THE DEFENDANT: Yes. Yes.

             THE COURT: And you understood those conversations?

             THE DEFENDANT: Yes.

                                         ***

             THE COURT: Did you receive a copy of the superseding
             indictment, that is, the written document setting forth the
             charges against you in this case?

             THE DEFENDANT: Yes.

             THE COURT: Has your attorney explained the charges to
             you?

             THE DEFENDANT: Yes.

             THE COURT: Have you discussed the charges and the case
             in general with your attorney?

             THE DEFENDANT: Yes.

             THE COURT: Did your attorney answer all of your questions?

             THE DEFENDANT: Yes.

             THE COURT: Did you explain everything you know about the
             case to him?

             THE DEFENDANT: How was that?

             THE COURT: Did you explain everything you know about the
             case to your attorney so he has all the information he needs
             to represent you?

             THE DEFENDANT: Yes. Yes.

(Cr. Doc. 172 at 7-8, 18-19).

                                        ***
             THE COURT: Mr. Otano, you are represented by Mr.
             Kaufman. Have you discussed your case fully and explained
             everything you know about your case to him?




                                         15
             THE DEFENDANT: Yes.

             THE COURT: Have you had enough time to speak with your
             attorney or anyone else you care to about your case?

             THE DEFENDANT: Yes.

             THE COURT: Are you satisfied with the way your attorney—
             with your attorney and the way he has represented you in this
             case?

             THE DEFENDANT: Yes, Your Honor.

             THE COURT: Do you have any complaints about the way
             your attorney has represented you in this case?

             THE DEFENDANT: No, none.

(Cr. Doc. 172 at 59-60).

                                          ***

             THE COURT: Now is your last chance to speak up or ask any
             questions before I make my recommendation. Do you have
             questions?

             THE DEFENDANT: No.

(Cr. Doc. 172 at 60).

      At no time during the plea colloquy did Otano allege that he was not able to

effectively communicate with counsel, did not understand counsel, or had requested an

interpreter when meeting with counsel. Indeed, to the contrary, the record reveals that

Otano acknowledged that he was able to communicate with counsel and understood the

conversations he had with counsel. Notably, counsel represented to the Court that on

the “many” occasions he met with Otano he offered to obtain an interpreter if Otano

required one, but Otano declined stating he understood counsel. When immediately

queried by the Court after counsel’s representations, Otano did not deny these




                                          16
representations but instead confirmed he communicated with counsel and understood the

conversations. “[T]he representations of the defendant, his lawyer, and the prosecutor at

[a plea] hearing, as well as any findings made by the judge accepting the plea, constitute

a formidable barrier in any subsequent collateral proceedings.” Blackledge v. Allison, 431

U.S. 63, 73-74 (1977); Winthrop -Redin v. United States, 767 F.3d 1210 (11th Cir. 2014)

(citing Blackledge). So “when a defendant makes statements under oath at a plea

colloquy, he bears a heavy burden to show his statements were false.” United States v.

Rogers, 848 F.2d 166, 168 (11th Cir. 1988) (citing United States v. Hauring, 790 F.2d

1570, 1571 (11th Cir. 1986)). Admittedly, while the record of the plea may be “imposing”

it “is not invariably insurmountable.” Blackledge, 421 U.S. at 75. “The critical question is

whether these allegations, when viewed against the record of the plea hearing, were so

palpably incredible, so patently frivolous or false as to warrant summary dismissal.” Id.

at 77 (internal quotations and citations omitted). And, important here, Otano does not

assert that either he or counsel testified falsely at the plea hearing. The Court finds that

Otano’s current contentions, in the face of the record, to be wholly incredible.

       Moreover, Petitioner does not allege, yet alone demonstrate, that there is a

reasonable probability that, had counsel hired an interpreter for their private meetings,

the outcome of his case would have been different.          Consequently, the Court finds

Petitioner’s claim that counsel’s failure to provide an interpreter in their meetings violated

his Sixth Amendment rights to be refuted by the record and otherwise without merit.

       And it is for these same reasons, Petitioner fails to set forth a Fifth Amendment

due process claim based on his alleged failure to understand counsel without the aid of

an interpreter. See Rubio v. Estelle, 689 F.2d 533, 535 (5th Cir. 1982) (holding petitioner




                                             17
was not denied due process of law when the trial court declined to sua sponte appoint

him an interpreter because he showed to have a sufficient understanding of the English

language).

       In passing, Otano states that counsel was “primarily focused” on receiving an

additional fee “under the Criminal Justice Act” and “$10,000 to pay his investigator . . . for

services that did not include interpretation[.]” (Cv. Doc. 1 at 23).9 In an abundance of

caution, to the extent that Otano is attempting to allege that counsel had a financial conflict

of interest, the Court finds the claim without merit.       “To succeed on an ineffective-

assistance claim based on a conflict of interest, an appellant must show specific instances

in the record that demonstrate that an actual conflict of interest adversely affected his

lawyer’s performance.” Caderno v. United States, 256 F.3d 1213, 1218 (citing Cuyler v.

Sullivan, 446 U.S. 335, 348 (1980); United States v. Marrera, 768 F.2d 201, 208) (7th Cir.

1985)). “[T]he possibility of conflict is insufficient to impugn a criminal conviction.” Cuyler,

446 U.S. at 350. Here, Otano fails to provide any evidence of a conflict, and the record

does not suggest that counsel’s judgment was affected by his concern for pecuniary gain.

Otano merely alleges a speculative or hypothetical conflict. “Without a showing of actual

conflicting interests, there is no constitutional violation.” Caderno, 256 F.3d at 1219.

Accordingly, Ground Two is denied as refuted by the record and otherwise without merit.

C. Ground Three

       In Ground Three, Otano raises various claims concerning the Government’s

second proposed plea agreement. (Cv. Doc. 1 at 24). First, Otano claims counsel erred




9 The record reveals the Court authorized only the statutory maximum ($2400.00) for
investigative services, not $10,000 as alleged by Petitioner. (Cr. Doc. 142).



                                              18
in failing to “fully discuss the possibilities of negotiating an adequate plea agreement” or

that the United States was willing to provide a written plea agreement “that would have

provided substantial benefit” to Otano. (Cv. Doc. 1 at 24-26; Cv. Doc. 9 at 12-13). In

support, Otano points to a January 27, 2015, email from U.S. Attorney Lazarus to counsel

which states:

       At your request, we made a rough calculation for the oxy pills for the year
       2010 only. This is NOT a plea offer and this is a rough calculation and is
       subject to further review and change. In addition, only a written and fully
       approved and executed plea agreement can qualify as an offer. This is
       simply a rough estimate-in no way meant to be binding in any way.

       For 2010-Arcos reported 337,100 Oxy 30 and 114,3000 Oxy 15. With
       conversion to marijuana as USSG 2D1.1, amounts to a total of 79,244.25
       kilograms of marijuana. Looking only at the drug quantity table in 2014
       version of 2d1.1(c)(2) this would be a level 36 (for drug quantity only)-at
       least 30 kg but less than 90kg of marijuana. Again-not an offer but that’s
       our rough estimate. As we said, if your client wants to ask us for an offer
       he needs to do so tomorrow as our trial prep if fully under way. Feel free to
       call or email to discuss.

(Cv. Doc. 1-2). Petitioner claims he was unaware of counsel’s discussion with the

Government or “that a tentative plea offer may be available.” (Cv. Doc. 1 at 25). Instead,

Otano claims that Attorney Kaufman presented him with a document entitled “Open Plea”

at or about the same time that counsel was communicating with the Government.

Petitioner attaches a copy of the Open Plea document to his motion. (Cv. Doc. 1-3).

Otano concedes that the Open Plea document “indicated that counsel had advised

Petitioner about the benefits of pleading guilty with a written plea and without a written

plea,” “indicated that there was in fact a written plea agreement,” and stated that he “did

not request a Spanish interpreter[.]” (Cv. Doc. 1 at 26). Petitioner suggests that because

counsel did not provide an interpreter during this meeting when he presented him with

the Open Plea document to sign, and due to “the identified language barrier and or




                                            19
impediment [,]” he did not fully understand the document and suggests that this action

evidences counsel’s “particularly egregious” conduct. (Doc. 1 at 27).

       In response, the Government asserts Otano’s claim fails because he entered into

a written plea agreement on May 27, 2014, but then rejected this agreement two days

later in open court. (Cv. Doc. 7 at 20). Petitioner, in reply, points out that he does not

challenge the May 27, 2014, plea agreement; instead, he contends that counsel failed to

advise him of the second plea offer extended by the Government on February 9, 2015.

(Cv. Doc. 9 at 12-13). Consequently, Respondent’s response is of no assistance to the

Court in this matter. Nonetheless, because the record refutes Otano’s alleged facts, the

Court will address this Ground without the benefit of a further response from the

Government.

       First, “a defendant has no right to be offered a plea[.]” See Missouri v. Frye, 566

U.S. 134, 148 (2012) (citing Weatherford v. Bursey, 429 U.S. 545, 561 (1977)); see also

Lafler v. Cooper, 566 U.S. 156, 168 (2012)). Because “there is no constitutional right to

plea bargain; the prosecutor need not do so if he prefers to go to trial.” Weatherford, 429

U.S. at 561. And, whether to offer a plea agreement is in the sole discretion of the

prosecutor and such an agreement need not be in terms favorable to a defendant. See

Weatherford, 429 U.S. at 561; see also Fed. R. Crim. P. 11(c)(1) (stating “the government

and the defendant’s attorney . . . may discuss and reach a plea agreement.”) (emphasis

added). Consequently, to the extent that Otano claims that counsel was ineffective for

failing to negotiate a plea deal, such a claim is without merit.

       Second, the record demonstrates counsel did in fact attempt to negotiate a plea

agreement on Otano’s behalf. As noted supra, on January 27, 2015, Kaufman received




                                             20
an e-mail from the government indicating it was open to negotiating a plea. (Cv. Doc. 1-

2). That same day, Kaufman filed an Unopposed Motion to Extend the Date to Enter a

Plea of Guilty, stating that Otano had “advised [counsel] that he has desire to enter a plea

of guilty” and counsel “has advised the government of the same” and “both parties are

attempting to reach a plea agreement.” (Cr. Doc. 153 at 1). Because the record shows

counsel in fact attempted to negotiate a second plea agreement for Otano, Petitioner’s

claim that counsel was deficient for failing to attempt to negotiate a plea obviously fails.

       Petitioner next advances two additional other claims. (Cv. Doc. 1 at 25-26; Cv.

Doc. 9 at 12-13). First, Petitioner claims Kaufman erred because he did not advise Otano

that the Government was willing to offer him a plea agreement. (Cv. Doc. 1 at 25-26; Cv.

Doc. 9 at 12-13). Second, Petitioner argues counsel was constitutionally deficient in

failing to communicate the Government’s February 9, 2015 plea offer. (Cv. Doc. 1 at 25-

26; Cv. Doc. 9 at 12-13). The Court finds the record refutes both of Petitioner’s claims.

       In support of his claim that Kaufman failed to advise him that the government was

willing to negotiate a plea deal, Otano again points to the January 27, 2015, email sent

by the Government to Kaufman as evidence that the Government was willing to entertain

a plea deal. (Cv. Doc. 1-2). Admittedly, “defense counsel has the duty to communicate

formal offers from the prosecution to accept a plea on terms and conditions that may be

favorable to the accused.” Frye, 566 U.S. at 145; see also Diaz v. United States, 930

F.2d 832, 835 (11th Cir. 1991) (stating counsel has a duty to inform defendant of plea

offers). And, this duty extends to informal plea offers. See Carmichael v. United States,

659 F. App’x 1013, 1022 (11th Cir. 2016) (citations omitted). However, as evidenced by

the Government’s January 27, 2015 email, the email was “NOT a plea offer.” (Cv. Doc.




                                             21
1-2, emphasis in the original). Petitioner appears to argue that counsel had a duty to

share the actual email with him, which Petitioner construes as indicative of the

Government’s willingness to negotiate a plea deal. Petitioner fails to cite any case law in

support of the proposition that counsel has a constitutionally mandated duty to share

every correspondence with defendant or communicate an email which Petitioner

characterizes as the Government willingness to negotiate a plea deal. Because the

Government specified that its email did not constitute a plea offer, Otano cannot show

Kaufman rendered deficient performance by failing to appraise him of the email. (Cv.

Doc. 1-2). Besides, Petitioner fails to show that there is a reasonable probability, but for

counsel’s failure to inform him of the Government’s willingness to negotiate on January

27, 2015, the outcome of his case would have been different. Consequently, Otano’s

claim fails.

       Petitioner’s second claim fares no better than the first. Here, Otano argues that

counsel failed to communicate the Government’s February 9, 2015 plea offer. (Cv. Doc.

9 at 12-13). “When defense counsel allow[s] the offer to expire without advising the

defendant or allowing him to consider it, defense counsel d[oes] not render the effective

assistance of counsel the Constitution requires.” Frye, 566 U.S. at 145. To demonstrate

prejudice in this context, a petitioner must show a reasonable probability that (1) he would

have accepted the plea offer but for counsel’s ineffective assistance; and (2) the plea

would have resulted in a lesser charge or a lower sentence. See id. at 147.

       Otano’s claim fails for two reasons. First, Kaufman’s testimony at the change of

plea hearing directly contradicts Otano’s claim that counsel did not communicate the




                                            22
Government’s February offer. At the very inception of the change of plea hearing, the

following exchange took place:

             THE GOVERNMENT: Your Honor, just for the record, the
             Government provided defense counsel the formal written plea
             offer date February 9, 2015, along with a plea offer
             acknowledgement form. The Government has not received a
             completed acknowledge form from defense counsel and
             requests that defense counsel confirm on the record that the
             Government’s offer was communicated to and discussed with
             the defendant.

             THE COURT: All right. Did you hear that, Mr. Kaufman?

             KAUFMAN: Yes, I did, Judge; and that is correct. I conveyed
             the written plea offer a few times, we went over it with Mr.
             Otano and he decided it would be in his best interest for him
             to plea open. I explained the benefits versus – of an open
             plea versus a plea agreement and he explained to me that he
             fully understood the differences and that he agreed and that
             that’s his choice.

(Cr. Doc. 172 at 3-4). Not only did Kaufman testify he communicated the Government’s

February 9, 2015 offer, but Otano, when given an opportunity at various stages of the

proceedings to address the Court, did not assert otherwise. (Cr. Doc. 172).

      Furthermore, Otano acknowledges that Kaufman presented him the Open Plea

document shortly after the January 27, 2015, email. In pertinent part, the Open Plea

document states:

      It is my decision to plead open because pleading open would enable me to
      argue at sentencing, for a lower sentence that what is being recommended
      to the court by the government in their written plea agreement. I want to
      argue about the number of Oxycodone pills that I am responsible for and
      that was sold illegally as opposed to being sold with a valid prescription and
      for a valid purpose.       I do not believe I would receive any significant
      advantage by entering into the written plea agreement being offered by the
      government. I am also rejecting the government’s written plea agreement




                                           23
       because it requires me to waive my appellate rights without providing me
       with any significant benefit in return.10

(Cv. Doc. 1-3). Consequently, even if Otano did not agree to sign the Open Plea

Document, his admission that he was presented with the Open Plea document prior to

entering his plea irrefutably shows that Kaufman advised him of the “government’s plea

agreement.”

     Additionally, assuming arguendo that Kaufman did not communicate the

government’s plea offer to Otano (disputed by the Court), Petitioner nonetheless fails to

allege, yet alone demonstrate, prejudice. Notably, Petitioner does not indicate how the

terms of the written offer extended by the government were favorable such that he would

have accepted the written plea versus pleading in open court. See Diaz v. United States,

930 F.2d 832, 835 (11th Cir. 1991) (“Given the appellant’s awareness of the plea offer,

his after the fact testimony concerning his desire to pled, without more, is insufficient to

establish that but for counsel’s alleged advice or inaction, he would have accepted the

plea offer.”). Nor does Petitioner allege, yet alone demonstrate, that the government’s

written offer would have resulted in a lesser charge or a lower sentence. Consequently,

Petitioner has not alleged nor demonstrated prejudice. Based on the totality of the

record,11 the Court finds the record affirmatively contradicts the factual averments

advanced by Petitioner in support of Ground Three and finds it otherwise without merit.




10 The Court notes that the initial plea agreement contained a waiver of right to appeal.
(Cr. Doc. 106 at 19, ¶7). Further, at sentencing, Petitioner and counsel raised objections
to the presentence report “relating to the amount or quantity of the medication,” inter alia.
(Cr. Doc. 221 at 5-7).
11 Although not dispositive, the Court has considerable reservations about Petitioner’s

creditability given that Petitioner advanced virtually identical arguments against his
second counsel, Attorney Miller, resulting in Miller filing a motion to withdraw and



                                             24
    D. Ground Four

       In his final ground, Otano alleges counsel rendered ineffective assistance by failing

to contact and inform the Government of his willingness to cooperate so that he could

receive a more lenient sentence. (Cv. Doc. 1 at 28). Petitioner contends he made

counsel aware of certain information that he could provide to the Government but again

assails counsel’s failure to provide an interpreter at the meeting to fully understand the

value of the information and debrief Petitioner.       The Government argues that as

evidenced by the initial plea agreement (subsequently withdrawn by Otano), and as

evidenced by Otano’s wife’s executed plea agreement, Petitioner failed to establish he

had knowledge of interest to the Government. (Cv. Doc. 7 at 21).

       As noted above, Petitioner again fails to allege that his guilty plea was unknowing

or involuntary. To the extent that Petitioner again faults counsel for failing to bring an

interpreter to the meeting when Otano relayed the information that he believed was of

interest the Government, the Court rejects the claim for the same reasons set forth in the

Court’s opinion regarding Ground Two as more fully discussed supra. Further, Otano

fails to identify the specific information that constituted favorable evidence to the

Government to warrant counsel convincing the Government that a downward departure

was warranted in his case. But even if Petitioner had identified this information, the

Government was under no obligation to accept Petitioner’s offer. It is well settled that the

Government retains the discretion to seek a reduced sentence based upon cooperation.

United States v. Courtois, 131 F.3d 937, 938 (10th Cir. 1997). Otano fails to show a




requesting a hearing on his motion. Further, Petitioner had previously withdrew his
acceptance to the Government’s initial written plea agreement.



                                            25
reasonable probability that, but for Kaufman’s failure to inform the government of

Petitioner’s willingness to cooperate, his sentence would have been different.        See

Thornton v. United States, 2009 WL 2905890, *5, 12 (C.D. Cal. 2009) (finding that counsel

was not ineffective for not requesting government to allow his client to cooperate, because

[the] government already was aware of defendant's desire to cooperate, but concluded

that he had no helpful information); see also United States v. Roldan, 1994 WL 57678,

*2, 3 (5th Cir. 1994) (affirming denial of claim of ineffective assistance of counsel where

defendant received a sentence below sentencing guidelines range and the government

did not indicate it needed defendant’s cooperation). Consequently, the Court denies

Ground Four as without merit.

       Accordingly, it is now ORDERED:

       1. Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

          Sentence (Cr. Doc. 232; Cv. Doc. 1) is DENIED. To the extent Petitioner moves

          for an evidentiary hearing (Cv. Doc. 9 at 3; Cv. Doc. 9 at 8) or the appointment

          of counsel, such motions are DENIED.

       2. Petitioner’s Motion for Bond Pending Decision (Cr. Doc. 233) is DENIED as

          moot.12

       3. The Clerk is DIRECTED to enter judgment accordingly, terminate any pending

          motions, and close this case.

       4. The Clerk is DIRECTED to docket this Opinion and Order in the criminal file at

          2: 13-cr-89-FtM-38CM and terminate any pending motions therein.



12On December 26, 2018, Petitioner filed a Motion for Bond pending this Court's ruling
on his 2255 motion. (Cr. Doc. 233). Considering the Court's decision to deny Otano's
2255 motion, his motion for bail is now rendered moot.



                                            26
IT IS FURTHER ORDERED: A CERTIFICATE OF APPEALABILITY (COA) AND

LEAVE TO APPEAL IN FORMA PAUPERIS ARE DENIED. A prisoner seeking a writ of

habeas corpus has no absolute entitlement to appeal a district court’s denial of his

petition. See 28 U.S.C. § 2253(c)(1); see also Harbison v. Bell, 556 U.S. 180, 183 (2009).

“A [COA] may issue . . . only if the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(B)(2). To make such a showing, Petitioner

“must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve encouragement to

proceed further,” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (citations omitted).

Petitioner has not made the requisite showing in these circumstances. Finally, because

Petitioner is not entitled to a certificate of appealability, he is not entitled to appeal in forma

pauperis.

       DONE and ORDERED in Fort Myers, Florida this 22nd day of January, 2019.




FTMP-1
Copies: All Parties of Record




                                                27
